DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 2/18/21 is acknowledged.
Claims 6, 13, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: shutoff device in claims 1 and 18, understood to be a switch or equivalent.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “an outlet of the injector” is a double inclusion of the outlet set forth in claim 1. It is not clear how many outlets of the injector are being claimed. 
Regarding claim 16,  there is a lack of antecedent basis for “the cleaning unit.”  Claim 1 does not set forth “a cleaning unit.”  
Regarding claim 17, there is a lack of antecedent basis for “the cleaning unit.”  Claim 1 does not set forth “a cleaning unit.”  
The remaining claims are indefinite by virtue of dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Semir (FR2974126) in view of Parikh (US 5,142,711).
Regarding claim 1, Semir discloses a WC cistern (14) comprising: a wall forming a tank (fig. 2, note upright walls of 14), an intake (1, 2, 3, 4) with which the water tank is adapted to be filled (see attached translation, ln. 30-31), a shutoff valve (7) arranged in the intake, an injector (6) arranged in the water tank in a construction space of the tank which is above the upper level of the float valve, and an outflow side outlet of the injector (end of 6 attached to 8) is lead out of the water tank (to 9 and 10).   
Semir does not explicitly provide that the intake is guided through the wall (though it is strongly implied so by the drawings), that there is a shutoff device which interacts with the shut off valve when a switch off level in the tank is reached (though use of the term “float valve” strongly implies so), and does not explicitly provide that the injector is above the switch off level (though since it is illustrated above the top of the float valve, that is also strongly implied).  Attention is turned to Parikh which teaches a similar bidet and cistern device. There is an intake/conventional ball cock (24) which is led through the tank (see location of water supply 28 in fig 2, which extends through the bottom of the tank) connected to a shutoff device (float 31), when the water level in the tank reaches a switch off level (necessarily below the conventional overflow opening 23 as this is how a conventional ball cock and overflow tube functions), the shutoff deactivates the ballcock (col. 4, ln. 40). As shown in figure 2, the bidet injector (60) is located above the shut off level as it is located above the ballcock and overflow tube.  It would have been obvious to have provided a valve which is responsive to a shut off device responsive to a switch off water level in the device of Semir in order to prevent the toilet from overflowing. It would be obvious to locate the injector above the switch off level in order to prevent degradation of the components of the injector. 
Regarding claim 2, Semir as modified shows all of the instant invention as discussed above, and further provides what appears to be a flushing valve (15), but is not explicit as to its function or structure.  Attention is again turned to Parikh, which teaches a tank (18) having an overflow pipe (22) arranged in a drain (34) of the tank, the overflow tube projecting into an interior space of the water tank to define a max fill level (level of overflow opening 23). Under the proposed modification, the injector is located above the max fill level. 
Regarding claim 7, Semir as modified shows all of the instant invention as discussed above, and further provides that the injector (6) is fed from the intake (via 1 connected to 5). 
Regarding claims 9 and 16, Semir as modified shows all of the instant invention as discussed above, and further provides that the injector (6) is connected to a cleaning unit (13), which is a shower that is switchable to off (see translation, ln. 61-62).
Claims 3, 4, 8, 10 - 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Semir and Parikh, as applied to claim 1, in view of Hauth (US 2015/0033464)
Regarding claims 3 and 12, Semir as modified shows all of the instant invention as discussed above, but does not show that the injector has a free jet section, instead showing that it is a continuous tube.  Attention is turned to Hauth which teaches an injector (1) device which is located on a water line (49) which feeds a hand shower (45)(fig. 19).  The injector has a free jet section (6) which is open downwardly (8) and horizontally extending (see orientation in figure 19).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the free-jet injector of Hauth in the device of Semir in order to protect against backflow. The result of the modification is that the downward opening will be downward into the water tank (see orientation of opening in figure 19). 
Regarding claim 4, Semir as modified by Hauth shows all of the instant invention as discussed above, and further shows that the injector has at an outflow side end (7) of a free jet section (6) a collecting opening (28) which is formed on a projection (25) which protrudes counter to the jet direction (jet exits 21 and travels from R to L in fig. 5, 28 protrudes from L to R) determined by the free jet section. 
Regarding claim 8, Semir as modified by Hauth shows all of the instant invention as discussed above,  and under the proposed modification, the outlet (end of 6 attached to 8) leads to a back flow projected water connection (9, 10). Note that the injector of Hauth supplies backflow protection in the same manner as described by applicant in para. [0042] of the instant specification. 
Regarding claims 10 and 11, the method of using the WC cistern of claim 1, including comprising connecting a backflow connected water connection (9, 10) to an outlet of the injector (end of 6 connected to 8) and connecting a cleaning unit (13) to the connection is performed during the normal use of the combined device of Semir, Parikh, and Hauth. 
Regarding claim 17, Semir as modified by Hauth shows all of the instant invention as discussed above, and the combination further shows a cleaning unit (13) which is connected to a back flow protected water connection (9, 10). Note that the water connection is protected from backflow by the injector of Hauth in the same manner as described by applicant in para. [0042] of the instant specification. 
Claims 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Semir and Parikh, as applied to claim 1, in view of Schad (US 6,973,679). 
Regarding claim 5, Semir and Parikh show all of the instant invention as discussed above, but do not show that the injector is switchable to off on an inflow side by a valve. Attention is turned to Schad which teaches a toilet cistern which has an intake (fig. 2) which variously supplies a filling device in the tank (from wall connection water) and an ‘injector’ (hose to hand shower). There is a valve (4, 14) which allows the injector to be switched off   (col. 5, ln. 20-25), but still enables the toilet tank to be filled. .  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a valve on the water supply line to the injector for the device of Semi and Parikh as combined, so that the components of the injector and hand shower/cleaning unit are not supplied with water when not in use to prevent excessive or premature wear. 
Regarding claim 15, Semir and Parikh show all of the instant invention as discussed above, and further show that the injector (6) has a feed line (1, 5), but does not show that the feed line is guided separately from the intake into the water tank.  Semir shows a single fitting which simultaneously supplies water to the float valve (7) and the injector).  Attention is turned to Schad, which teaches a similar toilet cistern (fig. 2) and injector to a cleaning unit/hand shower. There is a wall connection to mains water supply which leads into a T-fitting (9). The fitting separately supplies the sprayer feed line (3)(through valve 4) and the toilet cistern. It would have been obvious to one having ordinary skill in the art to have provided the device of Semir as modified with an external t-fitting which separately connects the mains water supply to the cistern and injector in order to allow for separate actuation of the injector and hand shower.  Under the proposed modification, the feed line of the injector will be led into the tank, since the injector is wholly located inside the tank. 
Regarding claim 18, Semir discloses a method of providing an additional water connection to a WC cistern (14) having a wall which forms a tank (see upright walls in fig. 2), having an intake (1, 2, 3, 4) with which the water tank is adapted to be filled (see attached translation, ln. 30-31), a shutoff valve (7) arranged in the intake, including the steps of: arranging an injector (6) in water tank in a construction space of the tank which is above the upper level of the float valve and leading an outflow side outlet (end of 6 attached to 8) of the injector out of the water tank to an external connection (to 9 and 10), and connecting an inlet (left hand side of 6 in fig. 1) injector to an internal line (5) .   
Semir does not explicitly provide that the intake is guided through the wall (though it is strongly implied so by the drawings), that there is a shutoff device which interacts with the shut off valve when a switch off level in the tank is reached (though use of the term “float valve” strongly implies so), and does not explicitly provide that the injector is above the switch off level (though since it is illustrated above the top of the float valve, that is also strongly implied).  Attention is turned to Parikh which teaches a similar bidet and cistern device. There is an intake/conventional ball cock (24) which is led through the tank (see location of water supply 28 in fig 2, which extends through the bottom of the tank) connected to a shutoff device (float 31), when the water level in the tank reaches a switch off level (necessarily below the conventional overflow opening 23 as this is how a conventional ball cock and overflow tube functions), the shutoff deactivates the ballcock (col. 4, ln. 40). As shown in figure 2, the bidet injector (60) is located above the shut off level as it is located above the ballcock and overflow tube.  It would have been obvious to have provided a valve which is responsive to a shut off device responsive to a switch off water level in the device of Semir in order to prevent the toilet from overflowing. It would be obvious to locate the injector above the switch off level in order to prevent degradation of the components of the injector.  The result of this modification results in the method step of: arranging the injector in a construction space above the switch-off level.
Semir does not show the step of connecting the internal line to a valve arranged outside of the cistern which is connected to a water connection.  Attention is turned to Schad which teaches a toilet cistern which has an intake (fig. 2) which variously supplies a filling device in the tank (from wall connection to mains water)(fig. 2) and an ‘injector’ (hose to hand shower). There is a valve (4, 14) which allows the injector to be switched off   (col. 5, ln. 20-25), but still enables the toilet tank to be filled.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an external valve on the water supply line to the injector for the device of Semi and Parikh as combined, so that the components of the injector and hand shower/cleaning unit are not supplied with water when not in use to prevent excessive or premature wear. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE202015105231 shows a similar hand shower device which exits near the bottom of the tank (see fig 1), similar to that shown in the instant invention, but not specifically claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754